Elliott, J.
— Courts are bound to respect as laws the properly authenticated acts of the Legislature, filed by the proper officers and received, in accordance with law, by the secretary of state and placed in the proper depositary. Issues of fact can not be formed for the purpose of investigating the mode of procedure of the co-ordinate departments of government — the executive and legislative. Judicial investigation stops with an examination of the title and contents of the act, and the evidence of its due attestation by the signatures of the Speaker of the House of Representatives and the President of the Senate, and its acceptance and filing, as an act of the Legislature, by the secretary of state. This question received full and careful consideration in Evans v. Browne, 30 Ind. 514, and it was held that courts could not look behind the bill to the legislative proceedings.
In Bender v. State, 53 Ind. 254, the question was presented precisely as it is here; the position there taken was that the bill was not presented to the Governor “ within two days next previous to the final adjournment of the General Assembly,” and the rule declared in Evans v. Browne, supra, was unhesitatingly adopted and applied. The case of Evans v. Browne, supra, received approval in Edger v. Board, etc., 70 Ind. 331. The question was declared not to be an open one in Bender v. State, supra, and, even if we doubted the soundness of the ruling in the original case, it would be our duty to follow it, but we are well satisfied that the reasoning of Frazer, J., demonstrates the soundness of the rule which prevails in this court. The weight of authority is with our view. In addi*385tion to the cases referred to in Evans v. Browne, supra, may be cited Louisiana, etc., Co. v. Richowx, 23 La. An. 743; Sherman v. Story, 30 Cal. 253; People v. Burt, 43 Cal. 560; State v. Swift, 10 Nev. 176 ; S. C., 21 Am. R. 721; Koehler v. Hill, 27 Alb. L. J. 195; Broadnax v. Groom, 64 N. C. 244; Eld v. Gorham, 20 Conn. 8; Swann v. Buck, 40 Miss. 268; Green v. Weller, 32 Miss. 650; Pangborn v. Young, 32 N. J. Law, 29.
Filed Nov. 20, 1883.
The act of 1875, providing that all contracts for the purchase of stationery and other articles for the use of county officers shall be made by the board of commissioners, is found in the proper depositary, is duly authenticated by the signatures of the presiding officers of both branches of the General Assembly, is in title and contents constitutional, and it is, therefore, the duty of the courts and the people to assume that it was enacted in conformity to the provisions of the Constitution of the State, and not to look behind it to ascertain whether the executive and legislative branches of the State government obeyed the mandates of the organic law. The plain reason for this, as demonstrated by the cases cited, is that there is no higher evidence than the duly authenticated enrolled bill resting in the depositary designated by the supreme law.
The commissioners may, at their option, pay, or refuse to pay, a bill contracted by a county clerk for stationery furnished for the use of his office. Acts 1875, Reg. Sess., p. 32. The clerk in this case bought the stationery, and may have created an absolute charge against himself but not against the county.
The answer of the appellant was good, and the court erred in sustaining appellee’s demurrer.
Judgment reversed.